department of the treasury internal_revenue_service washington d c date cc dom fs fi p tl-n-7105-98 uilc number release date memorandum for from subject internal_revenue_service national_office field_service_advice district_counsel tl-n-7105-98 this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer o r u v date year year year year year year year year state issue whether for purposes of computing the net_operating_loss nol carryforward under i r c ' b taxable_income must be reduced by the special deduction provided by i r c '833 b conclusion the net_operating_loss_carryover is computed after reducing taxable_income by the special deduction provided by i r c '833 b facts taxpayer is the successor_in_interest to both o which did business as r and u which did business as v r and v were consolidated into taxpayer in a statutory consolidation under state law on date briefly stated the taxpayer became a taxable entity in year following enactment of changes applicable to blue cross blue shield organizations in the tax_reform_act_of_1986 r was a blue cross organization subject_to i r c ' and was a member of a life non-life consolidated_group during the tax years at issue in year and year r sustained net operating losses which were not utilized in year or year producing nol carryovers to year through year as a blue cross blue shield organization the taxpayer was entitled to the special deduction provided under i r c ' a in calculating the special deduction on its federal_income_tax returns for year through year taxpayer determined the taxable_income cap of i r c ' b without first taking into account the nol carryforward from year and year taxpayer computed gross_income and then subtracted only those items permitted to be deducted in computing separate_taxable_income under tres reg ' in its calculation of consolidated income taxpayer did not include items taken into account in the calculation of consolidated_taxable_income namely the nol charitable_contribution and dividend received deductions taxpayer did however include the i r c ' special deduction taxpayer then added the separate_taxable_income of the various members consolidated net operating losses were reported for year through year no taxable_income was reported and thus the consolidated items including its consolidated nol charitable_contribution and dividend received deductions were not utilized for those years law and analysis i r c ' treats blue cross and blue shield organizations as stock property and casualty p c insurance_companies subject_to part ii of subchapter_l of the internal_revenue_code i r c ' a i r c ' a special deduction provides that a special deduction for any taxable_year shall be allowed as determined under subsection b i r c ' b provides that the deduction for any taxable_year is the excess if any of of the sum of i claims incurred during the taxable_year and ii expenses_incurred in connection with the administration adjustment or settlement of claims over the adjusted surplus as of the beginning of the taxable_year i r c ' b defines the term adjusted surplus for a bcbs in existence prior to year such as taxpayer i r c ' b b defines the adjusted surplus at the beginning of the organization's first taxable_year beginning after date as its surplus at that time for that purpose the term surplus means athe excess of the total assets over the total liabilities as shown on the annual_statement i r c ' b b for subsequent years the adjusted surplus as of the beginning of any taxable_year is an amount equal to the adjusted surplus as of the beginning of the preceding_taxable_year i increased by the amount of any adjusted_taxable_income for the preceding_taxable_year or ii decreased by the amount of any adjusted nol for the preceding_taxable_year i r c ' b a i r c '833 b contains a limitation on the deduction available under i r c ' b providing that the special deduction available in any taxable_year shall not exceed taxable_income for that year determined without regard to the special deduction under i r c ' a the starting point for determining the taxable_income cap of i r c ' b is part ii of subchapter_l all p c insurance_companies including bcbs are subject_to i r c ' a which imposes tax on the taxable_income of an insurance_company subject_to part ii of subchapter_l of the code ataxable income is defined under i r c ' a to mean gross_income as defined in i r c ' b less the deductions allowed by subsection c among the items taken into account in deriving taxable_income are the nol deduction of i r c ' c the charitable_contributions deduction of i r c ' c and the dividends received deduction of i r c ' c a bcbs must apply the rules of i r c ' to derive its taxable_income in order to determine the maximum special deduction available during the taxable_year accordingly pursuant to i r c ' b the taxable_income limitation on the special deduction for an unconsolidated taxpayer is calculated after all deductions permitted under i r c ' c but without regard to the special deduction itself therefore taxable_income as that term is used in i r c ' b is determined by reducing gross_income by the deductions available to a p c company including the nol deduction the charitable_contributions deduction and the dividends received deduction this approach follows the specific wording of the statute which requires using taxable_income modified only to disregard the special deduction as the limitation on the special deduction the amount of the deduction under i r c ' a is capped by a number of limitations the limitation at issue here is in i r c ' b which limits the deduction to taxable_income for the years after year if the nol carryovers are taken into account in determining taxable_income before the special deduction is computed the taxpayer would have no taxable_income and would therefore not be entitled to special_deductions for those years thus reducing the nols that could be carried forward and used in later years on the other hand if the nol carryovers are not taken into account the taxpayer would have taxable_income for purposes of the limitation and would thus be able to take a special deduction for the later years and thereby increase the amount of nols usable in subsequent years to get the answer to this question it is necessary to analyze the aabsorption rule relating to nol carryovers i r c ' b provides that the entire amount of the nol for any taxable_year loss_year is carried to the earliest of the taxable years to which such loss may be carried under the absorption rule the portion of the loss that is carried to each of the other taxable years is the excess if any of the amount of such loss over the sum of the taxable_income for each of the prior taxable years to which the loss shall be carried under i r c ' b b the taxable_income for any such prior taxable_year shall be computed by determining the amount of the nol deduction without regard to the nol for the loss_year or for any taxable_year thereafter treas reg ' interprets the absorption rule for taxpayers whose deductions are limited to a percentage of taxable_income under treas reg ' a the taxable_income for any year that is subtracted from the nol for any other year to determine the portion of the nol that is a carryback or a carryover to a particular year is computed with the modifications described the regulation specifically provides that the modifications must be made independently of and without reference to the modifications required for purposes of computing the nol itself under treas reg ' a i the nol deduction for the taxable_year is computed by taking into account only the nols otherwise allowable as carrybacks or carryovers to the taxable_year as were sustained in taxable years preceding the taxable_year in which the taxpayer sustained the nol from which the taxable_income is to be deducted thus for such purposes the nol for the loss_year or any year thereafter is not taken into account under treas reg ' a ii unless otherwise specifically provided any deduction that is limited in amount to a percentage of the taxpayer s taxable_income is recomputed upon the basis of the taxable_income determined with the prescribed modifications ie without regard to the nol in other words if a taxpayer is otherwise entitled to a deduction but the deduction is limited by a percentage of taxable_income and the taxable_income is reduced by virtue of an nol_carryover then the taxpayer can use the deduction for the limited purpose of determining how much of the taxpayer s nol is absorbed in that year although the taxpayer cannot use the deduction for purposes of generating an nol that can be carried into a subsequent year the issue here is whether a deduction that is limited to taxable_income is a adeduction limited by a percentage of taxable_income for purposes of the regulations if the answer to this question is negative then no special deduction is taken into account for purposes of the absorption rule if the answer is affirmative then the deduction is taken into account for purposes of the absorption rule as if there were no nol deduction because a deduction limited by ataxable income is a deduction limited by a apercentage of taxable_income it is thus covered by the regulation accordingly such deductions must be taken into account as if there were no nol for purposes of the absorption rule the following example illustrates this point in year the taxpayer has a nol of 100x dollars that it properly carries forward to year in year the taxpayer without taking into account either the special deduction or the nol carryforward would have had income of 40x dollars and would be entitled because of other limitations in ' to a special deduction of 25x dollars because of the nol carryforward the taxpayer has no taxable_income for year and is therefore not entitled to the special deduction however for purposes of the absorption rule only 15x dollars and not the entire 40x dollars is considered absorbed in year as a result 85x dollars and not 60x dollars is available to be carried over to year and later years as noted above this position is supported by a literal reading of treas reg ' see revrul_76_145 1976_1_cb_68 accordingly the taxpayer can compute the special deduction reducing its taxable_income possibly down to zero and then apply its nol carryovers as described in the regulation this analysis is unaffected by the fact that this case involves a consolidated_group for which different nol computations might be made under the consolidated_return_regulations case development hazards and other considerations ---------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- our conclusion is consistent with a prior technical_advice in which the national_office considered the issue of whether the special deduction or the nol_carryover is used first in a particular year and did not address how much of a nol_carryover is absorbed in a year in which a special deduction is also available joel e helke branch chief cc dom fs fi p cc
